Title: To Thomas Jefferson from William Short, 2 July 1799
From: Short, William
To: Jefferson, Thomas


Jeff. July. 2. 99—Send him the book by Griffith on rural architecture & speak of the art—speak of Fultons book on canal navigation—& his inventions in other useful arts—such men ought to confine themselves to their own country—such useless persons as myself indifferent where they live &c—sorry to appear a stranger to my country—Imperious circumstances have & do postpone the change in mode of life announced to him—Hope he will write by the commissnrs. expected here—they will settle differences—in the mean time write me by the packets to the care of M & S. at Ham. & Delt. here—mention Coll. S.—wish the affair could be settled—suppose my brother too far off—B.H. or Browne might perhaps be employed, if he think proper—Paskie—Indian camp to be tenanted out by way of experit.—beg him to appoint an agent for details & to keep accts.—hope the 9. m. dollars settled—wish to know how employed—to know also how many canal shares—their original & present price—the price they cost me—& the dividend I receive—beg him to excuse the trouble, & above all to write to me—Send him a Virgil stereotype—inclose a letter for my brother—desire to be recalled to & kept in the memory of my friends—hopes those of my countrymen who are not my friends have so completely forgotten me as not to know where I am—
